DETAILED ACTION
This Office Action is in response to Amendment filed July 23, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:
On line 2, either “the” or “said” should be removed.
On line 2, “doping to the indium tin oxide” should be replaced with “to the indium tin oxide” because of the amendment to claim 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear what the limitation “recombination centers for photo-induced carriers generated at 0.3eV deviation range over the Fermi level in the 
(2) Also regarding claim 1, it is not clear whether “the Fermi level” recited on line 6 refers to a Fermi level of the undoped metal oxide or a Fermi level of the rare-earth oxide doped metal oxide, because (a) doping of a semiconductor material would shift a Fermi level of the semiconductor material, and therefore, the Fermi level of the semiconductor material before and after the doping would be different, (b) Applicants used the term “the Fermi level” only twice in current application in paragraph [0034] of current application without defining whether “the Fermi level” is a Fermi level before the doping, i.e. a Fermi level of an undoped metal oxide, or a Fermi level after the rare-earth oxide doping, and (c) depending on which interpretation it should be, the claimed doped metal oxide semiconductor may have different metal oxide compositions, different rare-earth oxide doping concentrations, different defect types and/or defect densities, and so on.
especially after Applicants claim that the metal oxide is doped with the rare-earth oxide as recited on line 2, because (a) it appears that the claimed doping molar ratio is a ratio of praseodymium and/or ytterbium with respect to the entirety of the elements that constitute the metal oxide, which includes oxygen atoms and impurity atoms in addition to indium and tin of the indium tin oxide recited on line 3, (c) in this case, one of ordinary skill in the art needs to know all the elements including the oxygen and impurity atoms, whose amount may not be determined unambiguously, and (d) furthermore, the claimed range of the doping molar ratio may not make sense, especially at or near the upper limit of 0.4:1 since there may not be enough oxygen atoms to form bonds with praseodymium and/or ytterbium as well as to indium and tin to form the rare-earth oxide doped metal oxide recited on line 2.
(4) Further regarding claim 1, it is not clear what the “recombination centers for photo-induced carriers generated at 0.3eV deviation range over the Fermi level in the doped metal oxide semiconductor” recited on lines 5-6 refer to, because (a) it is not clear whether the newly claimed energy at least implicitly suggests that the recombination centers are created by the rare-earth doping or another doping such as doping with Zn, N, Hf, etc,, (b) there are numerous types of recombination centers for photo-induced carriers since any defects or irregularities in the claimed composite metal oxide semiconductor can function as recombination centers as long as the defects or irregularities can hold onto the electrons and holes long enough, (c) also, Applicants do not specifically claim the effectiveness of the recombination centers for recombining 
Claims 2 and 4 depend on claim 1, and therefore, claims 2 and 4 are also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2 and 4, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Nabatame et al. (US 9,741,864)
In the below prior art rejection of claim 1, the limitation “there are recombination centers for photo-induced carriers generated at 0.3eV deviation range over the Fermi level in the doped metal oxide semiconductor” recited on lines 5-6 is not considered due to its indefiniteness as discussed above.

Regarding claim 1, Nabatame et al. disclose a doped metal oxide semiconductor (col. 3, lines 51-56), characterized in that the composite oxide semiconductor is a rare-earth oxide (Pr oxide) doped metal oxide (first metal oxide comprising indium, gallium, zinc and/or tin); the rare-earth oxide is praseodymium oxide and/or ytterbium oxide; there are recombination centers for photo-induced carriers generated at 0.3eV deviation range over the Fermi level in the composite metal oxide semiconductor, which is further indefinite as discussed above under 35 USC 112(b) rejections.
Nabatame et al. differ from the claimed invention by not showing that the metal oxide is indium tin oxide, and a doping molar ratio of praseodymium and/or ytterbium to the metal oxide is in a range from 0.002: 1 to 0.4: 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first metal oxide comprising at least one of etc., and (c) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed doping molar ratio can be within the claimed range, because (a) as Nabatame et al. disclose, praseodymium and ytterbium oxide would allow controlling oxygen vacancy amount as disclosed on lines 19-31 of column 3 of Nabatame et al., which thus should be controlled and optimized to improve quality of the doped metal oxide semiconductor as well as improving performance of the thin film transistor formed by using the doped metal oxide semiconductor including carrier mobility of the thin film transistor, and (b) the claim is prima facie obvious without showing that the claimed range of the doping molar ratio achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 2, Nabatame et al. differ from the claimed invention by not showing that a molar ratio of In and Sn in the indium tin oxide is in a range from 2: 1 to 5: 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed ratio can be within the claimed range, because (a) the In/Sn ratio would determine the band gap of the oxide semiconductor, which thus should be controlled and optimized to achieve a desired band gap of the oxide semiconductor, and (b) the claim is prima facie obvious without showing that the claimed range of the ratio of In/Sn achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 4, Nabatame et al. differ from the claimed invention by not showing that the said doping molar ratio of praseodymium or ytterbium doping to the indium tin oxide is in a range from 0.02: 1 to 0.40: 1.
prima facie obvious without showing that the claimed range of the molar ratio achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Response to Arguments
Applicants' arguments filed July 23, 2021 have been fully considered but they are not persuasive, especially because of the further indefiniteness of the newly added limitation “at 0.3eV deviation range over the Fermi level”.
The Examiner notes that Applicants’ arguments in the REMARKS filed July 23, 2021 are primarily based on the incorporation of the claim limitations from the specification, which is stipulated to be improper in MPEP 2111.01.

Applicants did not provide any evidence that the claimed ranges of the doping molar ratios recited in claims 1 and 4, and the In/Sn molar ratio recited in claim 2 result in unexpected results.  The Examiner would like to further note that MPEP 716.02(d) stipulates that “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, after claiming an invention broadly, Applicants cannot claim that the claimed invention would result in unexpected results based on the narrow disclosure of the original specification, especially when the upper limit of 0.4:1 is 200 times greater than the lower limit of 0.002 in claim 1, i.e. the range of the doping molar ratio is really broad to result in unexpected results in the entire claimed range of the doing molar ratio.

Conclusion
Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        September 13, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815